Dismissed and Opinion Filed March 18, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01447-CV

                               WALTER B. FITCH, Appellant

                                               V.

                        BAY MOUNTAIN CAPITAL, LLC, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-02471

                            MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                   Opinion by Justice Lang

       Stating he no longer desires to proceed with and prosecute his appeal, appellant has filed

a motion to dismiss. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




141447F.P05                                         /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WALTER B. FITCH, Appellant                         On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01447-CV        V.                       Trial Court Cause No. DC-14-02471.
                                                   Opinion delivered by Justice Lang. Justices
BAY MOUNTAIN CAPITAL, LLC,                         Stoddart and Schenck participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Bay Mountain Capital, LLC recover its costs, if any, of this
appeal from appellant Walter B. Fitch.


Judgment entered this 18th day of March, 2015.




                                             –2–